DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the at least two chips are fixed to the substrate with a die attach film” of claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8, 10, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US Pub. No. 2020/0006309).
As to interpreting the scope of the claims, the recitation “a chip package structure, comprising…a plurality of first micro bumps disposed on the first pads” 
Regarding claim 1, in FIG. 19, Chen discloses a chip package structure, comprising: a substrate (160) having a first surface and a second surface opposite to the first surface; at least two chips (42A and 42B, paragraph [0023]) disposed on the first surface of the substrate and being horizontally adjacent to each other, wherein each of the chips having an active surface, and the at least two chips are fixed to the substrate (via intervening layers) with a die attach film (138, paragraph [0053]); a plurality of first pads (50A/50B) disposed on the active surface of each of the chips; a plurality of first micro bumps (36A) disposed on the first pads, all the first micro bumps having the same size; and a bridging element (4) disposed on the first micro bumps such that one of the chips is electrically connected to another of the chips through the first pads, the first micro bumps, and the bridging element, wherein the bridging element and the substrate are respectively located on two opposite sides of the chips, and the chips are electrically connected to the substrate (via 82).
Regarding claim 3, in FIG. 19, Chen discloses that the active surface of one of the chips is flush with the active surface of another of the chips.

Regarding claims 8 and 17, in FIG. 19, Chen discloses (forming) a connection structure disposed on the substrate and located on a periphery of the chips, wherein the connection structure comprises: a second pad (66, paragraph [0041]) disposed on the first surface of the substrate (via intervening layers); an insulating material layer (56, paragraph [0045]) disposed on the second pad; a third pad (36B, paragraph [0021]) disposed on the insulating material layer; and a second conductive via (60, paragraph [0037]) penetrating the insulating material layer to electrically connect the second pad and the third pad; and (forming) a plurality of second micro bumps (66 and/or 82, paragraph [0039] and paragraph [0047]) disposed on the connection structure such that the bridging element is electrically connected to the substrate through the second micro bumps and the connection structure.
Regarding claim 10, in FIG. 19, Chen discloses a manufacturing method of a chip package structure, comprising: providing a substrate (160) which has a first surface and a second surface opposite to the first surface; disposing at least two chips (42A and 42B, paragraph [0023]) on the first surface of the substrate, the chips being horizontally adjacent to each other, wherein, each of the chips 
Regarding claim 13, in FIG. 19, Chen discloses that the active surface of one of the chips is flush with the active surface of another of the chips.
Regarding claim 14, in FIG. 3, Chen discloses that the bridging element comprises at least one dielectric layer (e.g. 24 and others like it containing 28/30, paragraph [0017]), at least two patterned circuit layers (28, paragraph [18]), and at least one first conductive via (30, paragraph [18]), the patterned circuit layers and the dielectric layer are sequentially stacked on the first micro bumps, the first conductive via penetrates the dielectric layer, and one of the patterned circuit layers is electrically connected to another of the patterned circuit layers through the first conductive via.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘309 (US Pub. No. 2020/0006309) in view of Chen ‘379 (US Pub. No. 2017/0125379).
Regarding claim 5, Chen ‘309 appears not to explicitly disclose that a line width of the patterned circuit layers is 2 micrometers to 5 micrometers, and a line pitch of the patterned circuit layers is 2 micrometers to 5 micrometers.
The art however well recognized 2 micrometers to 5 micrometers to be suitable for use as a line pitch of a patterned circuit layers. See, for example, Chen ‘379, FIG. 3, unlabeled conductive patterns connected to 304, paragraph [0016].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Chen ‘309 disclosed patterned circuit layers to have a line pitch of 2 micrometers to 5 micrometers for its recognized suitability as patterned circuit layer line pitch.
The combination of Chen ‘309 and Chen ‘379 appears not to explicitly disclose that a line width of the patterned circuit layers is 2 micrometers to 5 
The semiconductor art well recognized that conductor thickness (or “line width”) controls parameters critical for device performance, including resistance (resistivity, length and cross sectional area) and mechanical viability (which includes strength as imparted by conductor thickness).  Line width is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum line width of the patterned circuit layers.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2020/0006309) in view of Rubin (US Patent No. 10,535,608).
Regarding claim 11, Chen appears not to explicitly disclose that disposing the bridging element on the first micro bumps comprises: providing a glass substrate; forming a release layer on the glass substrate; forming the bridging element on the release layer; and removing the release layer and the glass substrate to dispose the bridging element on the first micro bumps.
However in FIGs. 3-12, Rubin discloses a similar method wherein disposing a bridging element (400) on first micro bumps (432) comprises: providing a glass substrate (300); forming a release layer (302) on the glass substrate; forming the bridging element (310/320) on the release layer; and 
To form the bridging element on the first micro bumps of Chen it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a known and art recognized suitable method for forming a bridging element, such as the method disclosed by Rubin. In doing so, disposing the bridging element on the first micro bumps comprises: providing a glass substrate; forming a release layer on the glass substrate; forming the bridging element on the release layer; and removing the release layer and the glass substrate to dispose the bridging element on the first micro bumps.
Response to Arguments
Applicant's arguments filed 12/13/2021 (“Reply”) have been fully considered but they are not persuasive.
Applicant contends that:
Moreover, there are many elements and layers such as electrical connectors 82, under-bump metallurgies (UBMs) 80, RDLs 74, polymer layer 76 to dielectric layer 56 between the device dies 42A, 42B and the composite wafer 160, that is, the device dies 42A, 42B are not fixed to the composite wafer 160 

This argument is not persuasive. The claim is broad enough to include the at least two chips being fixed to the substrate with a die attach film via intervening layers. In FIG. 19, Chen ‘309 discloses that the at least two chips are fixed to the substrate (via intervening layers) with a die attach film (138, paragraph [0053]). As such, the structure of Chen ‘309 is commensurate with the scope of the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896